Filed 10/12/22 In re H.C. CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 In re H.C., a Person Coming                                      B313963
 Under the Juvenile Court Law.                                    (Los Angeles County
                                                                  Super. Ct. No. 21CCJP01549)


 LOS ANGELES COUNTY
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

 C.C. et al.,

           Defendants and Appellants.


       APPEALS from jurisdictional and dispositional orders
of the Superior Court of Los Angeles County, Philip L. Soto,
Judge. Affirmed.
       Emery El Habiby, under appointment by the
Court of Appeal, for Defendant and Appellant C.C.
      Donna P. Chirco, under appointment by the
Court of Appeal, for Defendant and Appellant D.W.
      Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel and Jessica S. Mitchell, Deputy
County Counsel, for Plaintiff and Respondent.
                      ____________________

       The Los Angeles County Department of Children and
Family Services (DCFS or the agency) commenced dependency
proceedings concerning H.C., who was three years old when the
initial petition was filed. The juvenile court later sustained an
amended petition, which alleged that H.C.’s mother and her male
companion exposed H.C. to a substantial risk of serious physical
harm by engaging in violent altercations in H.C.’s presence, and
that H.C.’s father likewise presented a substantial risk of serious
physical harm to the child because he had perpetrated acts of
domestic violence against mother and other women. The court
declared H.C. a dependent of the court, removed H.C. from
mother’s and father’s custody, and ordered DCFS to allow the
parents to have monitored visits with the child. Mother and
father appeal from these jurisdictional and dispositional rulings.
       While the parents’ appeals were pending, the juvenile court
released H.C. to mother, issued a juvenile custody order
awarding mother sole legal and physical custody of H.C. and
allowing father to have monitored visits with the child, and
terminated dependency jurisdiction. On DCFS’s motion, we
dismissed as moot (a) father’s appeal inasmuch as he raised a
claim under the Indian Child Welfare Act of 1978 (25 U.S.C.
§ 1901 et seq.; ICWA) and (b) mother’s appeal to the extent she
contested the order removing H.C. from her custody.




                                    2
       Regarding the remainder of parents’ appeals, we conclude
substantial evidence supports the juvenile court’s order asserting
jurisdiction on account of father’s acts of domestic violence
toward (i) mother and (ii) father’s romantic partner; and
substantial evidence supports the order removing H.C. from
father’s custody because of the substantial risk of detriment he
posed to the child. We also conclude that the court did not abuse
its discretion in authorizing father to have only monitored visits.
Because the juvenile court did not err in asserting jurisdiction
over H.C. based on father’s violent behavior, we decline to reach
mother’s challenges to the court’s other jurisdictional findings.
Accordingly, we affirm the court’s jurisdictional and dispositional
rulings.

               PROCEDURAL BACKGROUND
       We summarize only those aspects of the procedural
background that are relevant to our disposition of the instant
appeals.
       On April 6, 2021, DCFS filed a juvenile dependency petition
concerning H.C., who was then three years old. The petition
asserted jurisdiction over H.C. pursuant to Welfare and
Institutions Code1 section 300, subdivisions (a) and (b)(1).
       On April 9 and 12, 2021, the juvenile court held a detention
hearing. On the first day of the hearing, the court found that
father is the presumed father of H.C. On the second day of the
hearing, the court detained H.C. from mother and released the
child to father.


      1  Undesignated statutory citations are to the Welfare and
Institutions Code.




                                    3
       On May 18, 2021, DCFS filed a first amended petition,
asserting one jurisdictional count under section 300,
subdivision (a) (i.e., count a-1) and two jurisdictional counts
under subdivision (b)(1) (i.e., counts b-1 and b-2).
       Counts a-1 and b-1 of the first amended petition both allege
the following: “The child[’s] . . . mother . . . and the mother’s male
companion, [J.T.2] have a history of engaging in violent
altercations in the presence of the children. On or about
2/19/2021, the male companion slapped the mother’s face with
the back of the male companion’s hand, inflicting a laceration to
the mother’s lip. The mother and the male companion repeatedly
struck each other’s faces, resulting in the mother falling to the
floor. The male companion grabbed the mother’s shirt. The
mother and the male companion pushed each other. The mother
sustained bruising on the mother’s leg and face. The male
companion threw the mother’s cell phone over a balcony. The
mother and the male companion struggled over a suitcase. On a
prior occasion, the male companion broke the mother’s phone.
The mother kicked the male companion’s face, inflicting a
laceration to the male companion’s face. The male companion
struck the mother’s face with the back of the male companion’s
hand, inflicting a laceration and bleeding to the mother’s face.
On prior occasions, the mother and the male companion engaged
in violent altercations. The mother and the male companion
violated a temporary restraining order protecting the mother
from the male companion. The violent conduct by the mother and
the male companion endangers the child’s physical health and



      2   J.T. is not a party to this appeal.




                                       4
safety, and places the child at risk of serious physical harm,
damage and danger.”
       Count b-2 of the first amended petition avers: “The
child[’s] . . . mother . . . and father . . . have a history of engaging
in physical altercations. On a prior occasion, mother[ ] . . . and
the father . . . engaged in a violent altercation, wherein the father
struck the mother’s hand while the mother held a glass cup,
resulting in the cup breaking and the mother sustaining a
laceration on the mother’s knee. On a prior occasion, the father
struck the side of mother’s face while she was holding the
child . . . . The father . . . has a history of violent behavior in his
interpersonal relationships with women. On a prior occasion, the
father rammed his car into the car of then girlfriend[, M.B.]
Father was convicted of Felony Vandalism. On a prior occasion,
father violently pulled his girlfriend [D.J.’s] purse off her
shoulder and robbed her of $240.00. Such violent conduct by the
father against the mother and other women endangers the child’s
physical health and safety, and places the child at risk of serious
physical harm, damage and danger.”
       On May 19, 2021, DCFS filed an ex parte application that
disclosed that two days earlier, the agency had detained H.C.
from father because he had been arrested on an outstanding no
bail felony warrant for his conviction for felony vandalism. The
agency requested that the juvenile court detain the child from
father.
       On May 21, 2021, the juvenile court held another detention
hearing, detained H.C. from father, and ordered that H.C. remain
placed in shelter care under the supervision of DCFS.
       The juvenile court held an adjudication and disposition
hearing on July 8, 2021. The court sustained counts a-1, b-1, and




                                      5
b-2 of the first amended petition. The court declared H.C. a
dependent of the court; removed the child from her parents’
physical custody; ordered DCFS to provide mother and father
with reunification services, including a domestic violence
program for father; and permitted the parents to have only
monitored visits with the child.
       On July 8, 2021, father appealed the juvenile court’s
jurisdictional and dispositional rulings. On July 14, 2021,
mother appealed from these rulings as well.
       On October 29, 2021, the juvenile court released H.C. to
mother’s custody and ordered DCFS to provide family
maintenance and preservation services to mother.
       On April 29, 2022, the juvenile court “[found] that those
conditions which would justify the initial assumption of
jurisdiction under . . . section 300 no longer exist and are not
likely to exist if supervision is withdrawn and the Court
terminates jurisdiction.” The court stayed its ruling terminating
jurisdiction “pending the receipt of the Juvenile Custody Order
on 05/06/2022 giving Mother full legal and physical custody.”
       On May 6, 2022, the juvenile court issued a juvenile
custody order, lifted the stay, and terminated jurisdiction. The
juvenile custody order granted sole legal and physical custody of
H.C. to mother, and authorized father to have only monitored
visitation with the child because he did not make substantial
progress in certain court-ordered programs, including a domestic
violence treatment program.3


      3  This court previously granted DCFS’s request for judicial
notice of the May 6, 2022 minute order and the juvenile custody
order that was issued on that date. We, sua sponte, take judicial




                                   6
       On July 14, 2022, DCFS moved to dismiss as moot
(a) father’s appeal insofar as he raised a claim under ICWA, and
(b) mother’s appeal to the extent it challenged the juvenile court’s
dispositional order removing the child from her custody. On
August 8, 2022, we granted DCFS’s motion.

                          DISCUSSION

A.    The Juvenile Court Did Not Err in Sustaining
      Count B-2, Removing H.C. from Father’s Custody, or
      Authorizing Father to Have Only Monitored Visits
      with H.C.
      Mother and father contest the juvenile court’s order
sustaining count b-2 of the first amended petition, which avers
that father’s “violent conduct . . . against . . . mother and other
women endangers the child’s physical health and safety, and
places the child at risk of serious physical harm, damage and
danger.”4 Father also challenges the court’s order removing H.C.
from his custody. Similarly, father argues the court erred in
authorizing him to have only monitored visits with the child
“because there was no risk of harm from unmonitored visits.”
Because each of these appellate claims concerns whether father’s
acts of domestic violence posed a substantial risk of serious
physical harm to H.C., we address these contentions together.

notice of the juvenile court’s October 29, 2021 and April 29, 2022
minute orders as well. (Evid. Code, §§ 452, subd. (d), 459.)
      4 As we explain in Discussion, part B, post, mother’s
challenges to the juvenile court’s jurisdictional findings arguably
survived DCFS’s motion to dismiss. Thus, in an abundance of
caution, we consider—but ultimately reject—mother’s contest to
count b-2.




                                    7
Before proceeding to the merits, we discuss the applicable
standards of review.
       Section 300, subdivision (b)(1) authorizes the juvenile court
to assert dependency jurisdiction over a child if “[t]he child has
suffered, or there is a substantial risk that the child will suffer,
serious physical harm or illness, as a result of the failure or
inability of the child’s parent or guardian to adequately supervise
or protect the child, or the willful or negligent failure of the
child’s parent or guardian to adequately supervise or protect the
child from the conduct of the custodian with whom the child has
been left . . . .” (§ 300, subd. (b)(1).) “Exposure to domestic
violence may serve as the basis of a jurisdictional finding under
section 300, subdivision (b). . . . ‘ “[D]omestic violence in the
same household where children are living . . . is a failure to
protect [the children] from a substantial risk of encountering the
violence and suffering serious physical harm or illness from it.”
[Citation.]’ ” (In re R.C. (2012) 210 Cal.App.4th 930, 941 (R.C.).)
       “Proof by a preponderance of evidence must be adduced to
support a finding that the minor is a person described by
Section 300.” (§ 355, subd. (a).) “ ‘In reviewing a challenge to the
sufficiency of the evidence supporting the jurisdictional findings
[of the juvenile court,] . . . we determine if substantial evidence,
contradicted or uncontradicted, supports them. “In making this
determination, we draw all reasonable inferences from the
evidence to support the findings and orders of the [juvenile]
court; we review the record in the light most favorable to the
court’s determinations; and we note that issues of fact and
credibility are the province of the [juvenile] court.” [Citation.]
“We do not reweigh the evidence or exercise independent
judgment, but merely determine if there are sufficient facts to




                                    8
support the findings of the [juvenile] court. [Citations.]” ’ ” (In re
I.J. (2013) 56 Cal.4th 766, 773 (I.J.).)
       Concerning orders removing children from their parents,
section 361, subdivision (c) provides in pertinent part: “A
dependent child shall not be taken from the physical custody of
his or her parents . . . with whom the child resides at the time the
petition was initiated, unless the juvenile court finds clear and
convincing evidence . . . [¶] . . . [t]here is or would be a substantial
danger to the physical health, safety, protection, or physical or
emotional well-being of the minor if the minor were returned
home, and there are no reasonable means by which the minor’s
physical health can be protected without removing the minor
from the minor’s parent’s . . . physical custody.” (§ 361, subds. (c)
& (c)(1).)
       In reviewing a removal order, “ ‘the question before the
appellate court is whether the record as a whole contains
substantial evidence from which a reasonable fact finder could
have found it highly probable that the fact was true. Consistent
with well-established principles governing review for sufficiency
of the evidence, in making this assessment the appellate court
must view the record in the light most favorable to the prevailing
party below and give due deference to how the trier of fact may
have evaluated the credibility of witnesses, resolved conflicts in
the evidence, and drawn reasonable inferences from the
evidence.’ [Citation.]” (See In re V.L. (2020) 54 Cal.App.5th 147,
149, 155 (V.L.), quoting Conservatorship of O.B. (2020) 9 Cal.5th
989, 995–996.)
       “No visitation order shall jeopardize the safety of the child.”
(§ 362.1, subd. (a)(1)(B).) “The power to regulate visits between
dependent children and their parents rests with the juvenile




                                      9
court and its visitation orders will not be disturbed on appeal
absent an abuse of discretion.” (In re D.P. (2020) 44 Cal.App.5th
1058, 1070.) “A court abuses its discretion only when ‘ “ ‘the trial
court has exceeded the limits of legal discretion by making an
arbitrary, capricious, or patently absurd determination.’ ” ’
[Citation.]” (In re Caden C. (2021) 11 Cal.5th 614, 641
(Caden C.).) In reviewing “ ‘the factual basis for an exercise of
discretion,’ ” “a reviewing court should ‘not reweigh the evidence,
evaluate the credibility of witnesses, or resolve evidentiary
conflicts[,]’ ” and ‘‘ ‘ “ ‘[w]hen two or more inferences can
reasonably be deduced from the facts, the reviewing court has no
authority to substitute its decision for that of the trial court.’ ” ’
[Citations.]” (See id. at pp. 640–641, italics added.)
       Here, the record contains evidence from which the juvenile
court reasonably could have found it highly probable that father’s
propensity to engage in violent conduct presented a substantial
risk of serious physical harm to H.C.
       First, DCFS proffered evidence that father had physical
altercations with mother. According to the detention report filed
at the outset of the proceedings, mother told the agency that
when H.C. “was approximately 1 year[ ] old,” (i.e., circa 2018),
“father hit mother’s hand [while] mother was holding a glass
cup[, t]he cup broke as a result[,] . . . mother sustained a cut on
her knee[,] . . . [and] she and . . . father separated as a result.”
The supplemental report filed on May 17, 2021 shows father
conceded that during that incident, he and mother “were arguing
and she was ignoring [him] so [he] kind of slapped her arm to get
her attention . . . .” Further, the supplemental report shows that
when a social worker asked father about a January 22, 2019
referral alleging that he struck mother in the face while she was




                                     10
holding H.C., father admitted that he “ ‘smacked’ ” mother as she
was holding H.C. because he had “ ‘los[t his] cool’ on that day.”5
       Second, the agency introduced evidence that father
perpetrated violent acts against the person identified as his
“current girlfriend” in the supplemental report, i.e., D.J.
(Boldface omitted.) A police report attached to the supplemental
report shows D.J. told officers that on April 24, 2020, father
(a) demanded $100 from D.J.; (b) forcibly removed a purse from
D.J. after she refused to give him the money, thereby ripping
D.J.’s shirt; (c) took $240 out of her purse; and (d) fled the scene.
The police report further indicates D.J. told the police “she has
had approximately twenty (20) unreported domestic violence
incidents with” father. Also, according to the police report, D.J.
showed officers “a bite mark on her left breast which she stated
was from [father] biting her two and a half weeks” before the
April 24, 2020 robbery.




      5  In her opening brief, mother suggests the juvenile court’s
ruling sustaining count b-2 should be reversed in part because
the first amended petition “does not articulate when the domestic
violence occurred[,] . . . the details of the incident when [the] cup
broke[, or the] . . . time or context [of the incident in which]
Father hit Mother while she was holding [H.C.]” Mother does not
clarify whether she is raising a challenge to the adequacy of the
pleading that is independent of her claim of insufficiency of the
evidence vis-à-vis count b-2. Accordingly, she has waived any
such contest to the adequacy of the pleading. (See In re J.F.
(2019) 39 Cal.App.5th 70, 79 [“ ‘ “When an appellant fails to raise
a point, or asserts it but fails to support it with reasoned
argument and citations to authority, we treat the point as
waived.” ’ ”].)




                                    11
       Additionally, the supplemental report contains evidence
that H.C. witnessed at least some instances of domestic violence
father perpetrated against D.J. The report indicates that on
May 6, 2021, father disclosed that he, D.J., and H.C. were living
together in his apartment. The report also states that on the
same day that the agency had interviewed father, a social worker
asked H.C. whether father “is nice to his girlfriend,” and H.C.
responded, “ ‘[H]e doesn’t talk to her nice[, h]e pulled her hair.’ ”
       Relying on this evidence, the juvenile court could find that
father engaged in a pattern of violent behavior toward mother
and D.J., and that he did not hesitate to commit such violent acts
in H.C.’s presence. Because “ ‘[p]ast violent behavior in a
relationship is ‘the best predictor of future violence’ ” (R.C.,
supra, 210 Cal.App.4th at p. 942), we conclude the juvenile court
reasonably found a high probability that father posed a
substantial risk of serious physical harm to H.C.6 (See also A.F.,
supra, 3 Cal.App.5th at p. 289 [“Although there must be a
present risk of harm to the minor, the juvenile court may
consider past events to determine whether the child is presently
in need of juvenile court protection. [Citation.] The California
Supreme Court has observed that, depending upon the
circumstances, a ‘past failure [can be] predictive of the future.’ ”].)



      6  In light of this conclusion, we need not address whether
substantial evidence supports the juvenile court’s conclusion that
“father rammed his car into the car of then girlfriend,” M.B. (Cf.
In re A.F. (2016) 3 Cal.App.5th 283, 292, fn. 3 (A.F.) [upon finding
that “the mother’s substance abuse [was] sufficient to support
removal,” the appellate court declined to “discuss the additional
grounds for removal” the mother had challenged].




                                     12
       Father resists this conclusion, arguing that “[t]he domestic
violence incidents detailed in the [first amended] petition were
remote in time and unlikely to recur”; “the parents were no
longer together and only communicated when it came to the
child”; father had “enrolled in a 52-week domestic violence
program . . . a week before the jurisdiction hearing”; the juvenile
court had released H.C. to father’s care at the beginning of the
proceedings; and H.C. told the agency “she liked being with
[father ]and nothing scared her.”
       Yet, the most recent incident of domestic violence
documented by DCFS was the robbery that occurred in
April 2020, which was a little over a year before the July 8, 2021
adjudication and disposition hearing. Furthermore, the evidence
described above demonstrates father committed at least four
violent acts against either mother or D.J. over a three-year
period. In addition, it is not speculative to conclude father will
likely encounter mother and D.J. in H.C.’s presence in the
foreseeable future, given that the supplemental report suggests
D.J. elected to continue to reside with father after he had
assaulted her, and mother and father have both shown an
interest in raising H.C. (e.g., they each sought custody of the
child at the July 8, 2021 hearing). Additionally, the
supplemental report evidences father minimized the gravity of
his misconduct, given the report shows he characterized these
incidents of violence as mere “ ‘problems’ ” he had in relationships
with women, he claimed to have been “ ‘young at the time’ ” these
relatively recent incidents transpired, and he “did not provide
any details as to what had occurred” when a social worker asked




                                   13
him about the April 2020 robbery.7 Viewing the record in the
light most favorable to the juvenile court’s rulings as we must
(see I.J., supra, 56 Cal.4th at p. 773; V.L., supra, 54 Cal.App.5th
at p. 155; Caden C., supra, 11 Cal.5th at pp. 640–641), we discern
no error in the juvenile court’s finding that on the date of the
adjudication and disposition hearing, father continued to present
a substantial risk of serious physical harm to H.C.
       Father also argues he accidentally hit the glass cup that
injured mother; he did not strike mother while she was holding
H.C. in 2019; “[p]rior to the dependency matter, [father] was
visiting the minor at his home in San Diego without incident”;
D.J. told DCFS that father had not perpetrated any acts of
domestic violence against her; and H.C. “immediately recanted”
her claims that father “did not speak nicely to” D.J. and “pulled
her hair.” In addition, mother points out the
jurisdiction/disposition report demonstrates she “denied that she
and father have issues with domestic violence in their
relationship.” We reject these arguments because father and
mother are, in essence, asking us to reweigh the evidence,
disregard the court’s credibility determinations, and exercise
independent judgment to make our own factual findings. (See
I.J., supra, 56 Cal.4th at p. 773; V.L., supra, 54 Cal.App.5th at
p. 155; Caden C., supra, 11 Cal.5th at pp. 640–641.)
       Lastly, father maintains that “[i]nstead of removing [H.C.]
from [father], the juvenile court should have ordered

      7  (See Georgeanne G. v. Superior Court (2020)
53 Cal.App.5th 856, 858–859, 865 [holding that “a parent’s lack of
insight may be considered by the juvenile court when assessing
whether a child may safely be returned home,” italics &
capitalization omitted].)




                                   14
unannounced home visits and offered [father] services to assist
him in caring for the minor, such as preservation services, family
therapy, or wraparound services.” Because “[u]nannounced visits
can only assess the situation . . . at the time of the visit” (see A.F.,
supra, 3 Cal.App.5th at p. 293), and, as discussed above, the
juvenile court reasonably found there was clear and convincing
evidence that father’s violent behavior presented a substantial
risk of serious physical harm to H.C., the court did not err in
impliedly finding that unannounced home visits would not have
meaningfully reduced that threat of injury. Furthermore,
although other services had the potential eventually to mitigate
the danger father posed to his daughter (e.g., a domestic violence
program), the juvenile court was well within its discretion to take
steps to protect H.C. until father had mitigated that risk by
participating in these services. (See I.J., supra, 56 Cal.4th at
p. 773 [“ ‘The court need not wait until a child is seriously abused
or injured to assume jurisdiction and take the steps necessary to
protect the child.’ ”].)
       For the foregoing reasons, we conclude that substantial
evidence supports the juvenile court’s order sustaining count b-2
and removing H.C. from father’s custody, and that the court
did not abuse its discretion in allowing father to have only
monitored visits with the child.

B.    We Decline to Reach the Merits of Mother’s
      Challenges to Count A-1 and Count B-1
      In ruling on DCFS’s motion to dismiss, we issued the
proposed order that the agency had submitted, which provides:
“Respondent’s Motion for Partial Dismissal of Father’s Appeal
(Notice of Appeal filed July 8, 2021) with respect to his challenge
to the Indian Child Welfare Act and Mother’s Appeal (Notice of



                                      15
Appeal filed July 14, 2021) is hereby granted.” The text of this
order suggests we dismissed the entirety of mother’s appeal. Yet,
DCFS contended in its motion that we should dismiss as moot
“mother’s challenge to the dispositional order removing the child
from her custody . . . .” (Italics added.) The agency did not seek
the dismissal of mother’s challenge to the juvenile court’s
jurisdictional findings.
       Consequently, mother’s jurisdictional challenges arguably
survived DCFS’s motion. Assuming arguendo that mother’s
challenges to counts a-1 and b-1 have not been dismissed, we
nonetheless decline to reach the merits of these appellate claims.
       “Under the doctrine of justiciability, courts generally do not
act upon or decide moot questions or abstract propositions, nor do
they issue advisory opinions. [Citation.] ‘An important
requirement for justiciability is the availability of “effective”
relief—that is, the prospect of a remedy that can have a practical,
tangible impact on the parties’ conduct or legal status.’
[Citation.] ‘For this reason, an appellate court may decline to
address the evidentiary support for any remaining jurisdictional
findings once a single finding has been found to be supported by
the evidence’ or is unchallenged.” (In re L.O. (2021)
67 Cal.App.5th 227, 237 (L.O.).)
       “On the other hand, an exception to this general rule has
been recognized: ‘[W]e generally will exercise our discretion and
reach the merits of a challenge to any jurisdictional finding when
the finding (1) serves as the basis for dispositional orders that are
also challenged on appeal [citation]; (2) could be prejudicial to the
appellant or could potentially impact the current or future
dependency proceedings [citations]; or (3) “could have other




                                    16
consequences for [the appellant], beyond jurisdiction” [citation].’
[Citation.]” (L.O., supra, 67 Cal.App.5th at p. 237.)
      We found in Discussion, part A, ante that substantial
evidence supports count b-2. It follows that mother’s objections
to counts a-1 and b-1 are not justiciable. (See L.O., supra,
67 Cal.App.5th at p. 237.) Furthermore, we choose not to
exercise our discretion to decide whether substantial evidence
supports these other jurisdictional allegations.
      First, mother’s jurisdictional challenges cannot serve as the
basis for an attack on the order removing H.C. from mother’s
custody because, as explained earlier in this section, we already
dismissed as moot mother’s appeal from that dispositional ruling.
      Second, shortly before the juvenile court terminated
dependency jurisdiction, the court “[found] that those conditions
which would justify the initial assumption of jurisdiction
under . . . section 300 no longer exist and are not likely to exist if
supervision is withdrawn and the Court terminates jurisdiction.”
When that finding is read in conjunction with the award of sole
legal and physical custody of H.C. to mother, it is evident the
court found that mother no longer poses a substantial risk of
serious physical harm to her child. Thus, in any future
dependency proceeding, DCFS will bear the burden of
demonstrating that mother’s behavior has once again changed
such that the assertion of jurisdiction is proper. (See In re I.A.
(2011) 201 Cal.App.4th 1484, 1495 [“[T]he agency will be required
to demonstrate jurisdiction [in any such future dependency
proceeding] by presenting evidence of then current circumstances
placing the minor at risk,” italics added].) Consequently, leaving
counts a-1 and b-1 undisturbed would have no apparent impact
on mother’s rights.




                                    17
      In sum, even if we did not previously dismiss mother’s
jurisdictional claims, we elect not to review the juvenile court’s
decision to sustain counts a-1 and b-1.

                          DISPOSITION
      We affirm the juvenile court’s jurisdictional and
dispositional orders.
      NOT TO BE PUBLISHED.




                                            BENDIX, Acting P. J.


We concur:




             CHANEY, J.




             KELLEY, J.*




      * Judge of the Los Angeles County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.




                                    18